                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON


CORNELIUS UBOH,                     )
                                    )
       Plaintiff,                   )                 Case No.
                                    )             5:19-cv-038-JMH
v.                                  )
                                    )         MEMORANDUM OPINION
                                    )              AND ORDER
UNITED STATES EQUESTRIAN            )
FOUNDATION, et. al.,                )
                                    )
       Defendants.                  )
                                    )

                                 ***
       The parties that have appeared in this action have filed a

joint motion to remand to the case to state court.        [DE 6, Joint

Motion].    The parties have made no argument and have cited no

authority indicating that remand is proper in this action.           The

parties simply agree and stipulate to the remand the action to

state court.   But the Court’s discretion to remand a case that was

properly removed to federal court is limited by statute.            As a

result, since the parties have pointed to no defect that would

justify remand, the joint motion or stipulation to remand this

action to Fayette Circuit Court [DE 6] is DENIED.

                        I.   Procedural History

       The Plaintiff filed this action in Fayette Circuit Court on

January 11, 2019.    [DE 1-2, State Court Record at 6-30, Pg ID 14-

38].    Plaintiff sued the Defendants for breach of contract, wage
payment and collection law, defamation per se, and defamation.

[Id. at 20-28, Pg ID 28-36].

      The Defendants removed the action to this court on February

7, 2019.     [DE 1, Notice of Removal].             Subsequently, three of the

Defendants, Sonja Keating, William Moroney, and the United States

Equestrian Foundation (“USEF”), answered the complaint, filed a

counterclaim,    and    moved    to   dismiss       count   two   of    Plaintiff’s

complaint.    [DE 4, Answer; DE 5, Motion to Dismiss].

      Affidavits from two of the Defendants, Murray Kessler and

Kent Allen, were attached as exhibits to the notice of removal.

The affidavits stated that Kessler and Allen had not been served

but that they were aware that they had been named as Defendants in

the action and that they consented to removal of this action to

federal    court.      [DE    1-5,    Kessler      Affidavit;     DE    1-6,    Allen

Affidavit].     Still, subsequent filings indicate that attorney

Catherine Wright only represents Defendants Sonja Keating, William

Moroney, and USEF.      [See DE 4; DE 5; DE 6].             As such, Kessler and

Allen consented to removal of this action but have not answered

the   Plaintiff’s      complaint      or       otherwise    appeared    to     defend

themselves.

      Now, four of the parties, Plaintiff Uboh and Defendants

Keating,    Moroney,    and     USEF,      have    filed    a   joint    motion    or

stipulation to remand this action to the Fayette Circuit Court.

[DE 6].    The moving parties have provided no argument and have

                                           2
 
cited no authority indicating that remand is proper.     The parties

simply state that they “are now in agreement and stipulate to the

remand of this case to Fayette Circuit Court, Lexington, Kentucky,

with each party to bear its own costs.”       [Id. at 1, Pg ID 117].

Since the parties that have appeared in the action have moved for

relief jointly and the other Defendants have not appeared, the

motion to remand is ripe for review.

                             II.   Analysis

        Federal courts are courts of limited jurisdiction. See, e.g.,

Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994)

(citing cases).    A defendant may remove a case from state court to

federal court if the court has original jurisdiction over the case.

28 U.S.C. § 1441(a).    Original jurisdiction under § 1441 arises if

there is diversity of citizenship between the parties or the

complaint presents a federal question.        See 28 U.S.C. §§ 1331,

1332.

        Jurisdiction based on diversity of citizenship between the

parties exists when there is complete diversity of citizenship

between the opposing parties and the amount in controversy exceeds

$75,000.     28 U.S.C. § 1332.   Normally, the defendants who removed

an action would attempt to demonstrate that removal was proper,

and that subject matter jurisdiction is present.       But here, the

Defendants who have appeared in the action consent to remand.     As

a result, in considering whether remand is warranted, the Court

                                    3
 
must address whether removal was proper and whether the Court has

subject matter jurisdiction based on the state court complaint and

notice of removal.

        Still, this Court does not have discretion to remand a case

to state court simply because the parties agree or stipulate to

remand.    Remand of actions after removal is governed by 28 U.S.C.

§ 1447(c), which states, “[a] motion to remand the case on the

basis of any defect other than lack of subject matter jurisdiction

must be made within 30 days after the filing of the notice of

removal under section 1446(a).”

        Here, the Defendants made a strategic decision when they

removed     this   action   to   federal   court    based   on   diversity

jurisdiction.      Now, it appears that the moving parties have simply

conferred and changed their mind about their preferred forum for

this action. But the joint motion to remand suffers from two fatal

flaws.

        First, not all parties are included in the joint motion to

remand.    The joint motion is signed by attorney Catherine Wright,

counsel for USEF, Sonja Keating, and William Moroney and attorney

John Abaray, counsel for Cornelius Uboh.           [See DE 6 at 2, Pg ID

118].    As was previously discussed, Defendants Murray Kessler and

Kent Allen indicated their agreement to removal through affidavits

filed with the notice of removal, but it is unclear if Kessler and

Allen have been served and they have not answered the complaint or

                                     4
 
otherwise appeared to defend themselves in this action.     As such,

remand may result in prejudice to Kessler and Allen.

     Second, and more important, the moving parties have not

provided any defect or cited any case law that supports remand.

Section 1447(c) allows for “[a] motion to remand the case on the

basis of any defect other than lack of subject matter jurisdiction”

within thirty days after filing notice of removal.        Here, the

parties have failed to identify any defect or cite any authority

that justifies remand.

     Additionally, the parties do not contend that removal was

improper or that the Court lacks subject matter jurisdiction.

There appears to be complete diversity of citizenship between the

parties based on the notice of removal and accompanying affidavits.

     Furthermore, the amount in controversy requirement appears to

be met.   In any action for unliquidated damages, Kentucky law

prevents the plaintiff from reciting a sum of alleged damages.

See Ky. R. Civ. P. 8.01.     When faced with an indeterminate amount

of damages in a state court complaint, federal courts may make “an

independent appraisal of the amount in controversy or suggest[]

that the defendant do so.”    Cole v. Great Atl. & Pac. Tea Co., 728

F. Supp. 1305, 1308 (E.D. Ky. 1990).      In the present case, the

Plaintiff’s annual salary was $200,000 and he seeks one-year’s

salary as severance pay, in addition to punitive damages.    [See DE

1-2 at 7, 21, 28, Pg ID 15, 29, 36].         Thus, the face of the

                                   5
 
Plaintiff’s state court complaint indicates that he seeks over

$200,000    in     damages    in   this   action,     meeting    the    amount   in

controversy requirement.           As such, there is no apparent defect

indicating that the Court lacks subject matter jurisdiction in

this action.

                                III.   Conclusion

     In sum, there is no apparent defect that suggests that removal

of this action was improper or that this Court lacks subject matter

jurisdiction.       At this juncture, the moving parties have at least

two options.        First, the moving parties can refile a motion to

remand    providing    argument     and       authorities   demonstrating    that

remand is proper in this matter.               Second, the moving parties may

be able to pursue a dismissal of the entire action under Federal

Rule of Civil Procedure 41(a) and refile an action in state court.

See Fed. R. Civ. P. 41(a)(1)(A); see also See United States ex

rel. Doe v. Preferred Care, Inc., 326 F.R.D. 462 (E.D. Ky. 2018).

Of course, determinations about how to proceed are completely

within the purview of the parties.              Still, the Court cannot remand

this action to Fayette Circuit Court simply because some of the

parties    agree    that     litigating   in     state   court   is    preferable.

Accordingly, IT IS ORDERED that the joint motion to remand [DE 6]

is DENIED.

     This the 1st day of March, 2019.



                                          6
 
    7
 
